IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,057-01


                          EX PARTE MIGUEL ROSALES, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. NO. 1993-CR-0547-W1 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. RICHARDSON , J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of heroin

and sentenced to twenty-five years’ imprisonment.

        Applicant contends that he was denied adequate notice of the revocation of parole and the

rationale for the revocation.

        Based on documentation provided by the Texas Department of Criminal Justice, Parole

Division, the trial court determined that there is no record that Applicant was timely informed of

the Parole Board’s decision to revoke his parole. Consequently, Applicant was not able to request
                                                                                                   2

that the decision to be revoke be reopened within 60 days of the date of revocation. The trial court

recommends granting a new revocation hearing. We agree that the record shows a due process

violation, but Applicant is not entitled to a new revocation hearing. The Board of Pardons and

Paroles shall provide Applicant with notice that his parole was revoked. The notice shall include the

revocation allegations and findings so that Applicant may request to reopen the revocation decision

in accordance with the Board’s rules.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Paroles Division.




Delivered:       October 2, 2019

Do not publish